-Appeals dismissed unless appellant proceeds to settle his record and to serve the printed records and briefs within thirty days from the date of sendee of a copy of the order herein. Memorandum: The respondent moves to dismiss the appeal for failure to file briefs and records. The appeal is taken on the law and facts from the final order of condemnation and “from the whole thereof and each and every part thereof.” The appellant now states that he will limit his appeal and wishes to present his appeal on an abridged record. If the appellant intends to limit his appeal, he should file with the County Judge and with the attorneys for the respondent an affidavit specifically defining the limit of his appeal. If he desires that the appeal be heard upon an abridged record, he should proceed for a settlement of such record before the County Judge in the manner provided by the Rules of Civil Practice. If this practice is complied with, the appellant may make application to this court for leave to dispense in part with printing, if so advised. The parties should make an earnest effort to agree upon abridgment of the record. It is important in this case as in all others to save expense in printing unnecessary matter in records upon appeal. If the appellant desires to limit his appeal to the question of the form of the commissioners’ report and so states in his affidavit, the record need not, and should not, contain any of the testimony. *854The motion to dismiss the appeal is granted unless the appellant proceeds to settle his record and to serve the printed records and briefs within thirty days from the date of service of a copy of this order. (See Capone v. Matteo Realty Corp., 241 App. Div. 845; Matter of City of Rochester, 234 App. Div. 647.)